Citation Nr: 0505976	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-18 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from October 1969 to September 
1971.

This appeal arises from a February 2003 rating decision of 
the Cleveland, Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD and by failing to grant TDIU 
benefits.

The veteran served in Vietnam from April 1970 to March 1971.  
He was assigned from April 1970 to January 1971 and from 
February to March 1971 with the 584th Engr Co, and with the 
15th Engr Co from January to February 1971.  The RO should 
contact the U.S. Armed Services Center for Research of Unit 
Records and obtain unit histories for the veteran's units 
during the above listed periods.  The veteran testified that 
his putative stressors include the death of a service comrade 
named [redacted] who died on June [redacted], 1970, and the death 
of another service comrade named [redacted].  The RO 
should contact the U.S. Army Liaison at the National Archives 
and Records Administration in St. Louis, Missouri and obtain 
the veteran's complete Official Military Personnel File 
(OMPF).  The RO should request the date of death of [redacted]
[redacted] and the unit assignments for both [redacted] and 
[redacted] at the time of their deaths in Vietnam.  

The veteran testified in May 2004 that he had been granted 
entitlement to Social Security Administration (SSA) 
disability benefits.  The Court has held that the VA has a 
duty to attempt to secure all records of the SSA regarding 
the veteran's rating of unemployability for SSA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Thus, 
the RO must request complete copies of the SSA decision and 
records utilized in considering the veteran's claim.  

In light of the change in law brought about by the Veterans 
Claims Assistance Act of 2000 (VCAA), the Board will remand 
this case to ensure that there is compliance with the notice 
and duty-to-assist provisions contained in the regulations 
implementing this law.  38 C.F.R. § 3.159 (2004).  These 
regulations are applicable to all claims filed on or after 
the date of enactment of the VCAA - November 9, 2000 - or 
filed before the date of enactment and not yet final as of 
that date.  VAOPGCPREC 7-2003.  As the appellant's claim is 
still under appeal, the provisions of 38 C.F.R. § 3.159 
(2004) apply in this case. 

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the regulations implementing the VCAA 
have imposed certain obligations on the agency when 
adjudicating veterans' claims.  With respect to the duty to 
notify, VA must inform the claimant of information that is 
necessary to substantiate the claim for benefits.  Second, 
the agency has a "duty to assist" a claimant in the 
development of claims for VA benefits.  VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for VA 
benefits.  38 C.F.R. § 3.159.  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 C.F.R. 
§ 3.159(b) (2004).  The amended "duty to notify" requires 
VA to notify a claimant of which portion of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, will be obtained by the Secretary on 
behalf of the claimant.  38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In those 
cases where notice is provided to the claimant, a second 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the appellant's case, the RO has not complied with the 
duty to notify under the VCAA.  Although the RO provided VCAA 
notice to the veteran relative to the service connection 
claim for PTSD, VCAA notice has not been extended to the 
veteran with regard to his claim for TDIU benefits.  As the 
RO has not fulfilled its obligations under the implementing 
regulations, it would potentially be prejudicial to the 
appellant if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Thus, a remand is required in this case. 

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2004), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all evidence relating to the issues at 
bar that has not already been made part 
of the record.  The RO should assist the 
veteran in obtaining all relevant 
medical evidence that is not already of 
record to include all treatment records 
from the Brecksville and Wade Park VA 
medical centers.  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  The RO should undertake all 
appropriate steps to contact the Social 
Security Administration (SSA) and obtain 
legible copies of all decisions relating 
to the veteran's claim for disability 
benefits as well as the medical records 
upon which all decisions were based.  
Once obtained, all records must be 
associated with the claims folder.  

3.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.

4.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence he finds appropriate):  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, state or local accident and 
police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

5.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain unit histories 
for the 584th Engr Co from April 1970 to 
March 1971 and for 15th Engr Co from 
January to February 1971.  All records 
must be permanently associated with the 
claims folder.

6.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain the veteran's 
complete Official Military Personnel File 
(OMPF) and obtain morning reports for the 
584th Engr Co from April 1970 to March 
1971 and for 15th Engr Co from January to 
February 1971.  The RO should also 
ascertain the unit assignment for [redacted] 
[redacted] at the time of his death in June 
1970 and determine the date of death and 
unit assignment at the time of death for 
[redacted].  All records must be 
associated with the claims folder.

7.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service.  (In answering 
this question, the examiner must use the 
standard of proof provided by the Board.)  
It must be indicated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in service.  If a diagnosis of PTSD is 
rendered, the examiner must: a) specify 
the stressor upon which the diagnosis is 
based, and b) discuss the etiology of the 
veteran's PTSD.  Complete reasons and 
bases for the requested medical opinion 
must be provided as part of the report of 
examination.

8.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issues on appeal.  If any benefit sought 
remains denied, a supplemental statement 
of the case (SSOC) should be issued and 
the veteran and his representative 
should be afforded an opportunity to 
respond before the case is returned to 
the Board for further appellate review.  
The SSOC must contain notice of all 
relevant actions taken on the claim, 
including a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2004).   

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




